UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6231



KELLIS DION JACKSON,

                                           Petitioner - Appellant,

          versus


B. G. COMPTON; UNITED STATES PAROLE
COMMISSION,

                                           Respondents - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CA-02-1109-7)


Submitted:   June 24, 2004                 Decided:   June 30, 2004


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kellis Dion Jackson, Appellant Pro Se. Julie C. Dudley, Assistant
United States Attorney, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kellis Dion Jackson, a federal prisoner, appeals the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2241 (2000).   We have reviewed the record and find no

reversible error.     Accordingly, we deny Jackson’s motion for

appointment of counsel, deny leave to proceed in forma pauperis,

and dismiss the appeal for the reasons stated by the district

court. See Jackson v. Compton, No. CA-02-1109-7 (W.D. Va. Dec. 30,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                               - 2 -